                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Jeremy Church,                            JUDGMENT IN CASE

             Plaintiff(s),                          5:20-cv-00081-RJC-DSC

                 vs.

        Andrew M. Saul,
   Commissioner of Social Security
         Administration

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 7, 2021 Order.



                                               May 7, 2021
